Citation Nr: 1426976	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-20 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right knee traumatic injury with mild degenerative changes and postoperative residuals of a patellar fracture repair.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from October 1996 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  It was previously before the Board in July 2012, when in addition to the issue identified on the title page of this document the issue of the Veteran's entitlement to service connection for a left knee disorder, claimed as Osgood-Schlatter's disease, to include as secondary to service-connected right knee disability, was also before the Board.  Both issues were remanded for additional development and while the case remained in remand status, the VA's Appeals Management Center (AMC) by its rating decision of January 2013 granted service connection for a left knee disorder involving a plica tear, which removes the issue of service connection for a left knee disorder from the Board's appellate jurisdiction.  Following the AMC's completion of the actions requested as to the lone remaining issue, the case was returned to the Board for further review.  


FINDINGS OF FACT

1.  From January 14, 2008, to the present, the Veteran's service-connected right knee disability has been manifested primarily by arthritic involvement and an associated limitation of extension to 10 degrees or less and limitation of flexion to not less than 100 degrees with pain on movement but no greater loss of motion with repetitive motions; in addition, from August 17, 2012, to the present, there is noted to be recurrent subluxation of the right knee of not more than a slight degree.  Also shown are joint line tenderness, crepitus, weakness, locomotion difficulty, pain at rest, edema, effusion, heat, redness, and scarring.  

2.  Throughout the period in question, the schedular criteria for the evaluation of the Veteran's service-connected right knee disability are adequate for the rating of the level of resulting impairment.  

CONCLUSIONS OF LAW

1.  From January 14, 2008, to the present, the criteria for the assignment of a rating in excess of 10 percent for right knee disability involving arthritis and limited range of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2013).

2.  From August 17, 2012, to the present, the criteria for the assignment of a separate, 10 percent rating, but none greater, for right knee disability involving slight subluxation have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Remand Compliance 

This matter was previously remanded by the Board in July 2012 in order to accomplish certain development, including obtaining information from the Veteran as to his past medical care and to permit the conduct of a VA medical examination.  All of the actions sought by the Board through its prior development request as to the matter herein addressed on its merits now appear to have been completed as directed.  Regarding the August 2012 examination performed on remand, the Veteran indicates that he was rudely interrupted by the VA examiner when he attempted to advise her of the status of his knee and told that those type of complaints should be directed to a primary or private physician.  That exchange was the basis of the Veteran's complaint that he was being treated poorly despite his contribution to his country through military service.  While it is regrettable that the Veteran may have been subject to less than cordial treatment during the evaluation of his right knee disorder by VA, his current complaints involving the knee are set forth in the VA examiner's report of August 2012, as are extensive clinical data with which to evaluate fully the disability in question.  On that basis, there has been at least substantial compliance with the directives of the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notification obligation in this case was accomplished by way of the RO's letter from the RO to the Veteran in January 2008 as to his original claim for service connection for right knee disablement.  This claim for initial rating is a downstream issue from that of service connection for a right knee disorder, the claim for which was entered in January 2008.  Moreover, the specific statutory and/or regulatory criteria governing the issue were specifically set forth in various decisional documents provided to the Veteran and the arguments advanced by and on his behalf reflect both knowledge and understanding of the dispositive criteria, but without any challenge that VA failed to meet its obligations under its duty to notify.  On that basis, no prejudicial error is found to have resulted in the provision of notice. 

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The record includes the Veteran's service treatment records, in addition to a various medical examination and treatment reports compiled by VA and non-VA sources during postservice years.  Also, the Veteran has not made the RO, AMC, or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The record indicates that VA has afforded the Veteran multiple VA medical examinations in order to ascertain the nature and severity of the disability in question.  The reports from these examinations, and the record as a whole, are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  As such, further development action relative to the disability herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 

Legal Authority Governing Claims for Initial Ratings

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

In this instance, service connection for a traumatic injury of the right knee with effusion, mild degenerative changes, and postoperative residuals of patellar fracture repair was established by rating action in June 2008.  At that time, a 10 percent evaluation was assigned therefor under DC 5261 from the date of claim receipt in January 2008.  The Veteran timely appealed the assignment of the initial rating, alleging that the 10 percent rating did not reflect the severity of his right knee disability.  In his substantive appeal, he cites excessive pain and suffering which keep from sleeping and awaken him once he has fallen asleep.  The existence of pain that was so bad as to preclude sitting, standing, laying or walking for any extended period.  

On the basis of the foregoing, the issue presented is whether a rating in excess of 10 percent is assignable for service-connected right knee disability at any point within the period from January 2008 to the present per Fenderson.  

DCs 5260 and 5261 set forth ratings for limitation of motion of the leg.  38 C.F.R. § 4.71a, DCs 5260, 5261.  With respect to limitation of leg flexion, DC 5260 allows a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04. 

With respect to disabilities specific to the knee, 38 C.F.R. § 4.71a, DCs 5256 through 5262, set forth relevant provisions.  Specifically, DC 5256 permits a 30 percent rating for favorable ankylosis in full extension, or in slight flexion between 0 degrees and 10 degrees, while a Veteran will garner a 40 percent rating with ankylosis in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.  

DC 5257 governs other impairment of the knee.  It provides criteria for ratings of 10, 20 and 30 percent for slight, moderate or severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

DC 5258 provides for a maximum 20 percent evaluation for cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, while DC 5259 allows a maximum of 10 percent for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a, DCs 5258, 5259. 

Under DC 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability garners a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace generates a maximum 40 percent evaluation under this DC.  

Genu recurvatum of an acquired or traumatic origin with weakness and insecurity in weight-bearing objectively demonstrated warrants a 10 percent evaluation. 38 C.F.R. § 4.71a, DC 5263.  

Separate ratings may also be assigned for knee disability under DC 5257 and DC 5-5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

When assigning a disability rating for a musculoskeletal disorder it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. 

Consideration of pain and functional loss is required only with respect to those DCs where the basis for rating is limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7, 11 (1996). 

Analysis

Service treatment records reflect that the Veteran sustained a sports-related injury of his right knee, including a fracture of the patella, for which surgery was required, inclusive of placement of two metal screws.  When he was evaluated by VA in April 2008, following entry of his claim in January 2008, he complained that increasing knee pain limited his ability to work or do any activity requiring prolonged standing or walking.  He nevertheless reported being able to walk more than one-quarter mile, but less than one mile.  Examination revealed crepitus, edema, effusion, heat, redness, tenderness, pain at rest, weakness, grinding, and abnormal motion, but no instability, ankylosis, or meniscal defect.  Range of motion prior to and after repetitive movement was from 10 degrees of extension to 100 degrees of flexion.  Objective evidence of pain during movement was indicated.  X-rays demonstrated two patellar screws and medial marginal osteophytes as well as spurring of the tibial spine.  It was stated that it was probable that minimal effusion was present. 

When seen as an outpatient at a VA medical facility in January 2009, the Veteran was noted to obtain no relief with over-the-counter medication and etodolac, with examination showing crepitus and anterior right knee scarring.  In February 2009, Tramadol was prescribed for constant knee pain.  When evaluated by a private medical provider in June 2009, the Veteran reported increasing discomfort; X-rays were found to be negative and no effusion or instability was present.  There was noted to be mild crepitus, but no marked tenderness.  The Lachman's sign was negative.  In August 2010, use of hinged brace was noted by an attending VA medical provider, as were crepitation and range of motion from 6 degrees of extension to 116 degrees of flexion.  Muscle strength of the quadriceps and hamstrings was reduced to 4/5.  In June 2011, a well-healed vertical scar was observed and there was present both crepitance and anterior effusion.  Range of motion was described as "good" and a negative drawer sign and normal muscle strength were in evidence.  In August 2012, the Veteran was noted to have been tried on etodolac, Voltaren, and Motrin without help and it was indicated that he walked with a limp due to knee pain.  

Further VA examination was afforded in August 2012 indicating that flexion was reduced to 100 degrees, with pain originating at 110 degrees of flexion and that extension was limited to 5 degrees with pain at that point.  No additional loss of motion with repetitive movement was noted.  Clinically, tenderness or pain to palpation in the joint line or soft tissues was present and there was slight subluxation, the latter of which was confirmed by x-ray.  Also shown were numbness of right knee scarring, but without pain, instability, or involvement of an area greater than 39 square centimeters.  Crepitus with passive range of motion, medical joint line tenderness, and prominence of the tibial tubercle were identified.  No meniscus or ligamentous instability was evident.  The diagnoses were of a patella fracture and patellar dislocation.  

Here, there are essentially two components to the Veteran's service-connected right knee disability, one being the arthritis affecting his right knee and associated limitation of motion and the other involving recurrent subluxation of the knee joint.  Throughout the period in question, there is radiological evidence of arthritis of the right knee and related limitation of motion, but flexion is not shown to be reduced below 100 degrees and extension is not shown to be limited to more than 10 degrees.  As such, DC 5260 does not afford a basis for the assignment of even a compensable rating and DC 5261 provides for not more than a 10 percent rating based on limitation of extension.  Further motion loss with repetitive movement is not indicated as to warrant any higher rating than 10 percent, and while there is evidence of painful motion and gait disturbance, pain is among the listed criteria for arthritis under DC 5003 and the disturbance of his gait is a function of his motion loss and pain, which are compensated adequately by the 10 percent rating assigned under DC 5261.  

The other component of the disability in question is that of recurrent subluxation that is documented beginning in August 2012  both clinically and radiologically to be not more than slight in degree.  On that basis, a separate 10 percent rating is found to be for assignment, effective from August 17, 2012, for slight subluxation of the right knee.  No such impairment is shown on clinical or radiological examination prior thereto and no greater impairment than slight is otherwise identified as of August 2012 or thereafter and the questions involving pain and functional loss, inclusive of the DeLuca criteria, are inapplicable in this instance, range of motion is not at issue.  Johnson, supra.  

Ankylosis is not documented by the record, nor is any pathology of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, as might warrant any higher or separate evaluation under alternate rating criteria.  See 38 C.F.R. §§ 4.71a, DCs 5256, 5258, 5259, 5262, 5263.  Also, although scarring about the right knee from prior surgery is indicated and there is numbness associated therewith, the scarring is well-healed and not other than superficial, stable, and of an area less than 39 square centimeters, such as might warrant consideration of a separate, compensable rating under the applicable DCs of 38 C.F.R. § 4.118.  

The Board acknowledges the Veteran's statements as to his observed manifestations of right knee disablement and their impact, noting that he is competent to offer testimony as to what comes to him through his senses.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran's testimony and statements regarding his knee symptoms, though not incredible, are not persuasive as to any greater impairment than reflected by the two schedular evaluations herein assigned.  

On that basis, it must be concluded that a preponderance of the evidence is against entitlement to a schedular rating in excess of 10 percent on the basis of arthritis and limitation of motion of the right knee and that the record supports the assignment of a separate, 10 percent schedular evaluation, but none greater, for slight subluxation of the right knee.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Other Considerations

The Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of total rating for compensation based on individual unemployability is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Board has considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the right knee disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

In this instance, the Veteran's service-connected right knee disability is fully accounted for under the applicable DCs, to include his complaints of pain and swelling of the right knee, limited motion, and being unable to perform various everyday activities, including playing with his children and things such as bending, standing, walking, or sitting for prolonged periods.  His primary manifestations of right knee disablement are addressed most appropriately by DCs 5257 and 5261, and while other DCs, including those pertaining to skin scars and limitation of knee flexion, are for application, no compensable rating is assignable for any such manifestation.  Here, the ratings assigned are commensurate with the level of disablement shown both as to loss of extension and slight subluxation.  There is otherwise no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria.  Rather, the rating criteria describe adequately and contemplate the current disability level of the disorder in question, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of an extraschedular rating with respect to any point during the period under consideration herein.  Thun v. Peake, 22 Vet. App. 111 (2008). 

ORDER

An initial rating in excess of 10 percent for service-connected postoperative residuals of a traumatic injury of the right knee and patellar repair, as evaluated for arthritic involvement and limitation of motion, is denied.  

A separate, initial rating of 10 percent, but none greater for service-connected postoperative residuals of a traumatic injury of the right knee and patellar repair, as evaluated for slight subluxation, is granted, subject to those provisions governing the payment of monetary benefits.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


